     Case 1:15-cr-00051-LJO-SKO Document 81 Filed 04/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:15-cr-00051-NONE-SKO
12                      Plaintiff,                    ORDER DENYING DEFENDANT RAUL
                                                      OROPEZA LOPEZ’S EMERGENCY
13          v.                                        REQUESTS FOR MODIFICATION OF
                                                      IMPOSED TERM OF IMPRISONMENT
14   RAUL OROPEZA LOPEZ, et al.,
                                                      (Doc. Nos. 78, 79, 80)
15                      Defendants.
16

17          Defendant Raul Oropeza Lopez, appearing pro se, moves the court to modify the sentence

18   of 37 months imprisonment in the custody of the U.S. Bureau of Prisons (“BOP”) imposed upon

19   him by this court on November 13, 2018. (Doc. No. 69, 71.) Defendant seeks relief due to the

20   risk posed by the coronavirus (“Covid-19”) outbreak. (Doc. Nos. 78, 79, and 80.) Specifically,

21   defendant requests the court release him to home confinement or on supervised release. (Id.) For

22   the reasons set forth below, defendant’s request will be denied.

23          Federal courts may modify an imposed term of imprisonment based on a compassionate

24   release pursuant to 18 U.S.C. § 3582(c)(1). Defendants may bring their own motions for

25   compassionate release after first exhausting their administrative remedies with the BOP. 18

26   U.S.C. § 3582(c)(1)(A). A defendant may be eligible for compassionate release if the court finds

27   that “extraordinary or compelling reasons” warrant a sentence reduction. Id. The court must

28   ensure that a sentence reduction is “consistent with the applicable policy statements issued by the
                                                      1
     Case 1:15-cr-00051-LJO-SKO Document 81 Filed 04/21/20 Page 2 of 3

 1   Sentencing Commission.” Id. The court must also consider the sentencing factors set forth in 18

 2   U.S.C. § 3553(a) when deciding a motion for compassionate release. See U.S.S.G. § 1B1.13.

 3          Here, defendant submitted a request to the BOP on April 4, 2020 requesting immediate

 4   transfer to home confinement in light of the Covid-19 pandemic which he asserts places him at a

 5   “high risk of death or serious illness.” (Doc. No. 79 at 11.) Defendant’s request was submitted to

 6   the warden of the Taft correctional institute (“CI Taft”). (Id.) On April 6, 2020, the grievance

 7   director at CI Taft issued a blanket statement of no response to all inmates who had submitted

 8   requests in the days prior, such as defendant. (Id. at 25.)1 Due to the “multiple” requests that

 9   were sent to the grievance coordinator, the blanket statement explained that “individual responses

10   will not be provided, nor will any future requests regarding this same matter be addressed.” (Id.)

11   Because defendant received a blanket statement of no response two days after he submitted a

12   request to the BOP, defendant moved for his compassionate release in federal court.

13          Under these circumstances this court will assume, without deciding, that defendant has

14   exhausted his available administrative remedies. However, defendant has not demonstrated that

15   “extraordinary and compelling reasons” warrant his release. See § 3582(c)(1)(A). Defendant

16   seeks release based on the health risk posed to him by Covid-19. (See generally Doc. No. 78.)

17   Defendant states that he is 52 years old “this year” and that “[a]t present,” he is “symptom free of

18   any illness and [he] wish[es] to be allowed to keep it that way.” (Doc. No. 79 at 13.) But these

19   representations do not constitute “extraordinary and compelling reasons,” as defined by the

20   Sentencing Commission, to warrant the granting of relief such as defendant’s immediate release
21   from prison. See § 1B1.13. The medical condition of a defendant may justify release from prison

22   where he or she suffers from a “terminal illness,” “a serious physical or medical condition,” or is

23   “experiencing deteriorating physical or mental health because of the aging process.” Id. at

24   Commentary (1)(A). The court recognizes that in certain situations a moderate illness, chronic

25   condition, or advanced age in combination with the potential exposure to the Covid-19 virus at a

26
     1
27     This blanket statement that no responses would be issued to such requests made by prisoners
     held at Taft CI was apparently motivated by the anticipated closure of that facility and the transfer
28   of all prisoners then confined there to other institutions in the very near future.
                                                        2
     Case 1:15-cr-00051-LJO-SKO Document 81 Filed 04/21/20 Page 3 of 3

 1   specific location may present a significant risk of developing a “serious physical or medical

 2   condition.” See id. Here, however, defendant admits that he is 52 years old, is currently

 3   “symptom free of any illness,” and makes no mention of any relevant chronic condition from

 4   which he suffers. (See Doc. No. 79 at 13.) Further, defendant’s age does not provide support for

 5   the granting of the requested relief. See § 1B1.13, Commentary (1)(B) (explaining that

 6   extraordinary and compelling reasons may exist where “[t]he defendant . . . is at least 65 years old

 7   . . .”). Moreover, defendant does not argue that family circumstances warrant his release. See id.

 8   at Commentary (1)(C).

 9          Additionally, the sentencing factors set forth in 18 U.S.C. § 3553 do not justify

10   defendant’s release. Defendant pled guilty to one count of mail fraud for his role in falsifying

11   requests for unemployment benefits. (Doc. No. 79.) The government and defense counsel

12   stipulated that the monetary loss for defendant’s offense was over $1.2 million. (Doc. No. 67.)

13   Defense counsel took the position that the applicable advisory sentencing guideline range for

14   defendant called for imposition of a term of imprisonment of between 37 and 46 months. (Id.)

15   Defendant was sentenced to 37 months of imprisonment and commenced serving his sentence on

16   January 14, 2019. (Doc. No. 79.) Defendant has served less than half of his sentence as of the

17   date of this order, or approximately 15 months. However, a term of imprisonment of 15 months,

18   in connection with falsifying requests for unemployment benefits that resulted in a loss exceeding

19   $1.2 million, would not appear to “reflect the seriousness of the offense” or “provide just

20   punishment for the offense.” § 3553(a)(2)(A).
21          For all of these reasons, the court concludes that defendant’s release is not warranted by

22   “extraordinary and compelling reasons” or by consideration of the sentencing factors set forth in

23   § 3553(a). Accordingly, defendant’s emergency requests for modification of the previously

24   imposed term of imprisonment (Doc. Nos. 78, 79, and 80) are denied.

25   IT IS SO ORDERED.
26
        Dated:     April 21, 2020
27                                                        UNITED STATES DISTRICT JUDGE

28
                                                      3
